EX-99.1 For Additional Information, please contact COMM 2014-CCRE18 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014 CCRE18 Payment Date: 9/16/16 8480 Stagecoach Circle Record Date: 8/31/16 Frederick, MD 21701-4747 Determination Date: 9/12/16 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation KeyBank National Association Rialto Capital Advisors, LLC Situs Holdings, LLC 60 Wall Street 11501 Outlook Street th Avenue, Suite 400 2 Embarcadero Center, Suite 1300 New York, NY 10005 Suite 300 Miami, FL 33172 San Francisco, CA 94111 Overland Park, KS 66211 Contact: Contact: Helaine M. Kaplan Andy Lindenman Contact: Thekla Salzman Contact: George Wisniewski Phone Number: (212) 250-5270 Phone Number: (913) 317-4372 Phone Number: (305) 229-6465 Phone Number: (415) 374-2832 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2016, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Pass-Through Class (2) CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12632QAS2 1.442000% 47,076,000.00 32,165,556.42 786,123.00 38,652.28 0.00 0.00 824,775.28 31,379,433.42 30.48% A-2 12632QAT0 2.924000% 139,682,000.00 139,682,000.00 0.00 340,358.47 0.00 0.00 340,358.47 139,682,000.00 30.48% A-SB 12632QAU7 3.452000% 53,600,000.00 53,600,000.00 0.00 154,189.33 0.00 0.00 154,189.33 53,600,000.00 30.48% A-3 12632QAV5 3.528000% 20,350,000.00 20,350,000.00 0.00 59,829.00 0.00 0.00 59,829.00 20,350,000.00 30.48% A-4 12632QAW3 3.550000% 195,000,000.00 195,000,000.00 0.00 576,875.00 0.00 0.00 576,875.00 195,000,000.00 30.48% A-5 12632QAX1 3.828000% 241,730,000.00 241,730,000.00 0.00 771,118.70 0.00 0.00 771,118.70 241,730,000.00 30.48% A-M 12632QAZ6 4.103000% 61,026,000.00 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 24.26% B 12632QBA0 4.456000% 58,535,000.00 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 18.29% C 12632QBC6 4.895275% 46,080,000.00 46,080,000.00 0.00 187,978.56 0.00 0.00 187,978.56 46,080,000.00 13.59% D 12632QAE3 4.895275% 53,554,000.00 53,554,000.00 0.00 218,467.97 0.00 0.00 218,467.97 53,554,000.00 8.13% E 12632QAG8 3.600000% 26,153,000.00 26,153,000.00 0.00 78,459.00 0.00 0.00 78,459.00 26,153,000.00 5.46% F 12632QAJ2 3.600000% 23,664,000.00 23,664,000.00 0.00 70,992.00 0.00 0.00 70,992.00 23,664,000.00 3.05% G 12632QAL7 3.600000% 29,890,247.00 29,890,247.00 0.00 88,791.35 0.00 0.00 88,791.35 29,890,247.00 0.00% R 12632QAN3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12632QAQ6 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 996,340,249.00 981,429,803.42 786,123.00 3,011,729.70 0.00 0.00 3,797,852.70 980,643,680.42 Original Beginning Ending Class (2) CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12632QAY9 1.425966% 758,464,000.00 743,553,556.42 883,568.46 0.00 883,568.46 742,767,433.42 X-B 12632QAA1 0.162566% 158,169,000.00 158,169,000.00 21,427.47 0.00 21,427.47 158,169,000.00 X-C 12632QAC7 1.295275% 79,707,247.00 79,707,247.00 86,035.67 0.00 86,035.67 79,707,247.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-M, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2016, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12632QAS2 683.26868086 16.69901861 0.82106126 0.00000000 0.00000000 666.56966225 A-2 12632QAT0 1,000.00000000 0.00000000 2.43666664 0.00000000 0.00000000 1,000.00000000 A-SB 12632QAU7 1,000.00000000 0.00000000 2.87666660 0.00000000 0.00000000 1,000.00000000 A-3 12632QAV5 1,000.00000000 0.00000000 2.94000000 0.00000000 0.00000000 1,000.00000000 A-4 12632QAW3 1,000.00000000 0.00000000 2.95833333 0.00000000 0.00000000 1,000.00000000 A-5 12632QAX1 1,000.00000000 0.00000000 3.19000000 0.00000000 0.00000000 1,000.00000000 A-M 12632QAZ6 1,000.00000000 0.00000000 3.41916675 0.00000000 0.00000000 1,000.00000000 B 12632QBA0 1,000.00000000 0.00000000 3.71333339 0.00000000 0.00000000 1,000.00000000 C 12632QBC6 1,000.00000000 0.00000000 4.07939583 0.00000000 0.00000000 1,000.00000000 D 12632QAE3 1,000.00000000 0.00000000 4.07939594 0.00000000 0.00000000 1,000.00000000 E 12632QAG8 1,000.00000000 0.00000000 3.00000000 0.00000000 0.00000000 1,000.00000000 F 12632QAJ2 1,000.00000000 0.00000000 3.00000000 0.00000000 0.00000000 1,000.00000000 G 12632QAL7 1,000.00000000 0.00000000 2.97057933 0.00000000 0.00000000 1,000.00000000 R 12632QAN3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12632QAQ6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 PEZ 12632QBB8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12632QAY9 980.34126395 1.16494449 0.00000000 979.30479683 X-B 12632QAA1 1,000.00000000 0.13547200 0.00000000 1,000.00000000 X-C 12632QAC7 1,000.00000000 1.07939583 0.00000000 1,000.00000000 Copyright 2016, Wells Fargo Bank, N.A. Page 3 of 25 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses A-M Regular Interest Breakdown A-M (Cert) 12632QAZ6 4.103000% 61,026,000.00 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 61,026,000.01 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 B Regular Interest Breakdown B (Cert) 12632QBA0 4.456000% 58,535,000.00 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 58,535,000.01 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 C Regular Interest Breakdown C (Cert) 12632QBC6 4.895275% 46,080,000.00 46,080,000.00 0.00 187,978.56 0.00 0.00 187,978.56 46,080,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 46,080,000.01 46,080,000.00 0.00 187,978.56 0.00 0.00 187,978.56 46,080,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses PEZ 12632QBB8 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2016, Wells Fargo Bank, N.A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 981,429,803.66 981,499,298.24 786,123.00 0.00 0.00 0.00 980,643,680.66 980,713,470.22 786,123.00 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Additional Remaining Unpaid Accrual Accrual WAC CAP Interest Class Certificate Prepayment Certificate Certificate Interest Trust Fund Distributable Dates Days Shortfall Distribution Interest Interest Shortfall Interest Adjustment Expenses Certificate Interest A-1 08/01/2016 - 08/30/2016 30 38,652.28 0.00 38,652.28 0.00 0.00 0.00 38,652.28 0.00 A-2 08/01/2016 - 08/30/2016 30 340,358.47 0.00 340,358.47 0.00 0.00 0.00 340,358.47 0.00 A-SB 08/01/2016 - 08/30/2016 30 154,189.33 0.00 154,189.33 0.00 0.00 0.00 154,189.33 0.00 A-3 08/01/2016 - 08/30/2016 30 59,829.00 0.00 59,829.00 0.00 0.00 0.00 59,829.00 0.00 A-4 08/01/2016 - 08/30/2016 30 576,875.00 0.00 576,875.00 0.00 0.00 0.00 576,875.00 0.00 A-5 08/01/2016 - 08/30/2016 30 771,118.70 0.00 771,118.70 0.00 0.00 0.00 771,118.70 0.00 A-M 08/01/2016 - 08/30/2016 30 208,658.07 0.00 208,658.07 0.00 0.00 0.00 208,658.07 0.00 B 08/01/2016 - 08/30/2016 30 217,359.97 0.00 217,359.97 0.00 0.00 0.00 217,359.97 0.00 C 08/01/2016 - 08/30/2016 30 187,978.56 0.00 187,978.56 0.00 0.00 0.00 187,978.56 0.00 D 08/01/2016 - 08/30/2016 30 218,467.97 0.00 218,467.97 0.00 0.00 0.00 218,467.97 0.00 E 08/01/2016 - 08/30/2016 30 78,459.00 0.00 78,459.00 0.00 0.00 0.00 78,459.00 0.00 F 08/01/2016 - 08/30/2016 30 70,992.00 0.00 70,992.00 0.00 0.00 0.00 70,992.00 0.00 G 08/01/2016 - 08/30/2016 30 89,670.74 0.00 89,670.74 0.00 0.00 879.39 88,791.35 5,472.35 X-A 08/01/2016 - 08/30/2016 30 883,568.46 0.00 883,568.46 0.00 0.00 0.00 883,568.46 0.00 X-B 08/01/2016 - 08/30/2016 30 21,427.47 0.00 21,427.47 0.00 0.00 0.00 21,427.47 0.00 X-C 08/01/2016 - 08/30/2016 30 86,035.67 0.00 86,035.67 0.00 0.00 0.00 86,035.67 0.00 Totals 4,003,640.69 0.00 4,003,640.69 0.00 0.00 879.39 4,002,761.30 5,472.35 Copyright 2016, Wells Fargo Bank, N.A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 4,788,884.30 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: G Effective as of: 06/27/2014 Controlling Class Representative: RREF II CMBS AIV, LP Effective as of: 06/27/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2016, Wells Fargo Bank, N.A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 4,025,071.35 Master Servicing Fee - KeyBank, N.A. 11,400.85 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,803.04 Interest Adjustments 0.00 CCRE Strip - Cantor Commercial Real Estate Lending, L.P. 4,588.34 Deferred Interest 0.00 CREFC Royalty License Fee 422.56 Net Prepayment Interest Shortfall 0.00 Operating Advisor Fee - Situs Holdings, LLC 1,215.87 Net Prepayment Interest Excess 0.00 Total Fees 21,430.66 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 4,025,071.35 Reimbursement for Interest on Advances 233.09 ASER Amount 0.00 Principal: Special Servicing Fee 646.30 Scheduled Principal 786,123.00 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 879.39 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 786,123.00 Payments to Certificateholders & Others: Other: Interest Distribution 4,002,761.30 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 786,123.00 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Equity Payments Received 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,788,884.30 Total Funds Collected 4,811,194.35 Total Funds Distributed 4,811,194.35 Copyright 2016, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM WAC Weighted Agg. WAC State Agg. Balance Loans Balance (2) Avg DSCR (1) Props Balance (2) Avg DSCR (1) Bal. Bal. 7,499,999 or less 16 81,950,599.90 8.36 79 4.9782 1.618425 Alabama 4 48,466,272.07 4.94 82 5.1900 1.828278 7,500,000 to 14,999,999 13 132,080,731.67 13.47 84 5.0235 1.266824 Arkansas 1 3,672,267.35 0.37 33 4.8100 1.400000 15,000,000 to 24,999,999 9 173,322,631.62 17.67 82 4.5793 1.872360 California 7 179,419,069.99 18.30 80 4.8495 2.235986 25,000,000 to 49,999,999 7 236,111,363.51 24.08 86 4.8553 1.850031 Colorado 2 20,350,000.00 2.08 57 4.2700 2.280000 50,000,000 to 74,999,999 2 127,178,353.96 12.97 61 4.6270 1.955751 Florida 3 28,483,432.31 2.90 92 4.7974 1.739559 75,000,000 or greater 2 230,000,000.00 23.45 93 4.6540 2.130000 Georgia 2 12,944,085.81 1.32 67 5.0007 1.572802 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 Hawaii 2 14,145,713.87 1.44 94 6.1080 1.840000 Illinois 2 33,172,854.33 3.38 94 4.6406 1.654916 Indiana 2 11,589,587.85 1.18 93 4.8275 1.320000 Maine 1 16,183,821.34 1.65 93 5.0770 1.860000 Maryland 1 20,650,000.00 2.11 93 4.2495 3.180000 Michigan 1 62,000,000.00 6.32 92 4.7500 2.130000 Nevada 2 15,427,935.57 1.57 94 5.0625 1.585650 New Hampshire 1 19,669,567.47 2.01 93 5.0770 1.860000 New Jersey 1 35,000,000.00 3.57 93 4.6600 2.950000 New York 4 157,220,723.45 16.03 92 4.5826 1.720851 Ohio 3 25,298,673.21 2.58 83 4.2054 1.382055 Oregon 1 15,620,654.67 1.59 93 5.2820 1.920000 Pennsylvania 7 97,145,075.26 9.91 44 4.6782 1.259358 South Carolina 1 6,735,661.09 0.69 33 5.6100 1.260000 Tennessee 3 19,201,364.87 1.96 93 4.7655 1.478137 Texas 6 107,705,547.92 10.98 91 4.6547 1.532685 See footnotes on last page of this section. Virginia 1 20,320,510.94 2.07 94 4.7900 1.250000 Washington 1 3,284,802.61 0.33 92 4.8100 1.820000 Wisconsin 1 6,936,058.68 0.71 93 4.8275 1.320000 Totals 60 980,643,680.66 100.00 83 4.7626 1.835447 Copyright 2016, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) % of % of Debt Service # of Scheduled WAM WAC Weighted Property # of Scheduled Agg. WAM WAC Weighted Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.29 or less 10 81,332,573.62 8.29 79 4.9964 0.741450 Health Care 1 15,620,654.67 1.59 93 5.2820 1.920000 1.30 to 1.39 6 136,424,885.21 13.91 93 4.7636 1.351624 Industrial 5 75,583,798.35 7.71 76 4.9199 1.346134 1.40 to 1.49 3 28,100,849.87 2.87 43 4.9923 1.433315 Lodging 12 117,342,338.58 11.97 69 5.1591 1.494996 1.50 to 1.59 5 64,180,362.95 6.54 83 4.5534 1.541849 Mixed Use 3 180,828,353.96 18.44 72 4.6499 2.411050 1.60 to 1.99 15 389,203,760.78 39.69 81 4.7735 1.793170 Mobile Home Park 4 53,164,266.24 5.42 93 4.7491 1.545553 2.00 or greater 10 281,401,248.23 28.70 85 4.7043 2.551792 Multi-Family 16 178,884,610.62 18.24 89 4.6679 1.655342 Office 6 125,215,255.72 12.77 87 4.6943 2.343267 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 Retail 13 234,004,402.52 23.86 91 4.6774 1.645579 Totals 60 980,643,680.66 100.00 83 4.7626 1.835447 Note Rate Seasoning % of Note # of Scheduled % of WAM Weighted # of Scheduled WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance (2) Avg DSCR (1) Loans Balance (2) Avg DSCR (1) Bal. Bal. 4.4999% or less 4 66,902,664.78 6.82 78 4.1856 2.302406 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 14 396,250,061.80 40.41 81 4.5685 1.803717 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% to 4.9999% 14 320,528,724.29 32.69 87 4.8206 2.014104 25 to 36 months 48 961,251,634.61 98.02 83 4.7794 1.841205 5.0000% or greater 17 196,962,229.79 20.08 81 5.2549 1.449928 37 to 48 months 1 19,392,046.05 1.98 80 3.9300 1.550000 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 See footnotes on last page of this section. Copyright 2016, Wells Fargo Bank, N.A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) % of Anticipated Remaining # of Scheduled WAM WAC Weighted Agg. Term (2) Loans Balance (2) Avg DSCR (1) Bal. 60 months or less 9 168,249,526.62 17.16 36 4.7162 1.622198 61 months to 84 months 1 19,392,046.05 1.98 80 3.9300 1.550000 85 months or greater 39 793,002,107.99 80.87 93 4.7928 1.887671 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI % of Remaining Amortization # of Scheduled WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Agg. Term Loans Balance (2) Avg DSCR (1) Recent NOI Loans Balance (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 3 163,050,000.00 16.63 88 4.5058 1.785925 1 year or less 48 977,738,958.87 99.70 83 4.7616 1.839473 60 months or less 0 0.00 0.00 0 0.0000 0.000000 1 to 2 years 1 2,904,721.79 0.30 93 5.1000 0.480000 61 months to 84 months 0 0.00 0.00 0 0.0000 0.000000 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 85 months or greater 46 817,593,680.66 83.37 82 4.8138 1.845323 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 Totals 49 980,643,680.66 100.00 83 4.7626 1.835447 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2016, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10087203 1 RT Bronx NY 526,380.00 0.00 4.528% N/A 5/6/24 N 135,000,000.00 135,000,000.00 9/6/16 10087204 2 MU West Hollywood CA 395,366.25 0.00 4.833% N/A 7/11/24 N 95,000,000.00 95,000,000.00 9/11/16 10087205 3 MU Philadelphia PA 253,433.54 78,834.64 4.510% N/A 5/5/19 N 65,257,188.60 65,178,353.96 9/5/16 10087206 4 OF Southfield MI 253,597.22 0.00 4.750% N/A 5/6/24 N 62,000,000.00 62,000,000.00 8/6/16 10087207 5 MF Houston TX 181,108.23 64,127.46 4.500% N/A 6/6/24 N 46,737,607.63 46,673,480.17 9/6/16 10087208 6 LO Orange Beach AL 159,780.72 40,352.57 5.310% N/A 6/6/24 N 34,943,843.18 34,903,490.61 9/6/16 10087209 7 MF Various Various 156,953.22 47,391.42 5.077% N/A 6/6/24 N 35,900,780.23 35,853,388.81 9/6/16 10087210 8 OF Edison NJ 140,447.22 0.00 4.660% N/A 6/6/24 N 35,000,000.00 35,000,000.00 9/6/16 10087211 9 MF Various Various 122,698.76 37,831.55 4.827% N/A 6/6/24 N 29,516,080.94 29,478,249.39 8/6/16 10087212 10 IN Austin TX 118,235.69 36,114.17 4.850% N/A 6/6/24 N 28,310,508.93 28,274,394.76 9/6/16 10087213 11 LO Modesto CA 109,029.94 30,721.09 4.878% N/A 6/6/19 N 25,959,080.86 25,928,359.77 9/6/16 10087214 12 RT Deerfield IL 87,149.19 30,052.17 4.548% N/A 7/6/24 N 22,250,303.64 22,220,251.47 9/6/16 10086659 13 IN Newport News VA 83,924.24 26,128.59 4.790% N/A 7/6/24 N 20,346,639.53 20,320,510.94 9/6/16 10087215 14 MU Hyattsville MD 75,564.37 0.00 4.250% N/A 6/6/24 N 20,650,000.00 20,650,000.00 9/6/16 10087216 15 OF Englewood CO 74,825.82 0.00 4.270% N/A 6/5/21 N 20,350,000.00 20,350,000.00 9/5/16 10087217 16 MH Greenacres FL 79,089.27 0.00 4.686% N/A 5/6/24 N 19,600,000.00 19,600,000.00 9/6/16 10087218 17 MF Akron OH 65,715.92 26,594.84 3.930% N/A 5/5/23 N 19,418,640.89 19,392,046.05 9/5/16 10087219 18 MF Dallas TX 77,258.63 0.00 4.690% N/A 5/6/24 N 19,130,000.00 19,130,000.00 9/6/16 10086148 19 IN Pico Rivera CA 69,281.06 19,798.45 5.010% N/A 6/6/19 N 16,058,966.94 16,039,168.49 9/6/16 10087220 20 HC Brookings OR 71,162.61 25,019.33 5.282% N/A 6/6/24 N 15,645,674.00 15,620,654.67 9/6/16 10087221 21 Various Honolulu HI 74,579.63 33,821.71 6.108% N/A 7/6/24 N 14,179,535.58 14,145,713.87 9/6/16 10087222 22 RT Garden Grove CA 66,394.47 15,467.88 5.146% N/A 7/6/24 N 14,984,600.36 14,969,132.48 9/6/16 10087223 23 LO Various PA 54,628.08 34,335.08 5.053% N/A 6/6/19 N 12,553,489.13 12,519,154.05 8/6/16 10087224 24 MH Carlisle PA 48,512.51 22,124.95 4.762% N/A 7/6/24 N 11,830,556.31 11,808,431.36 9/6/16 10087225 25 MH Citrus Heights CA 46,240.19 15,492.47 4.630% N/A 6/6/24 N 11,597,901.72 11,582,409.25 9/6/16 10087226 26 MH Las Vegas NV 43,781.64 12,530.10 4.992% N/A 7/6/24 N 10,185,955.73 10,173,425.63 9/6/16 10087227 27 LO Knoxville TN 36,918.24 16,528.81 4.830% N/A 6/6/24 N 8,877,273.36 8,860,744.55 9/6/16 10087228 28 LO Pell City AL 35,064.18 11,405.77 4.700% N/A 6/6/19 N 8,663,763.33 8,652,357.56 9/6/16 10087229 29 MF Los Angeles CA 31,845.61 0.00 4.510% N/A 6/6/24 N 8,200,000.00 8,200,000.00 9/6/16 10087230 30 RT Hermitage TN 32,230.76 10,396.17 4.720% N/A 6/6/24 N 7,929,929.77 7,919,533.60 9/6/16 10087231 31 RT Staten Island NY 35,204.84 8,538.89 5.162% N/A 5/6/24 N 7,919,232.32 7,910,693.43 9/6/16 10087232 32 LO Butler PA 35,378.74 13,124.37 5.369% N/A 5/6/24 N 7,652,260.26 7,639,135.89 9/6/16 10087233 33 RT Costa Mesa CA 31,428.83 0.00 4.740% N/A 5/5/24 N 7,700,000.00 7,700,000.00 9/5/16 10087234 34 LO North Syracuse NY 30,700.98 13,642.09 4.850% N/A 6/6/24 N 7,351,083.04 7,337,440.95 9/6/16 See footnotes on last page of this section. Copyright 2016, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10087235 35 RT Hinesville GA 30,187.94 9,298.08 4.830% N/A 6/6/24 N 7,258,169.67 7,248,871.59 9/6/16 10087236 36 MF Various Various 29,658.27 9,211.71 4.810% N/A 6/5/19 N 7,160,469.19 7,151,257.48 9/5/16 10087237 37 RT Johnson City NY 28,257.02 9,240.49 4.700% N/A 5/6/24 N 6,981,829.56 6,972,589.07 9/6/16 10087238 38 RT Columbia SC 32,592.19 11,041.19 5.610% N/A 6/6/19 N 6,746,702.28 6,735,661.09 9/6/16 10087239 39 RT Dallas TX 25,146.95 7,887.32 4.480% N/A 6/6/24 N 6,518,506.05 6,510,618.73 9/6/16 10087240 40 IN Waynesboro GA 25,703.57 25,235.89 5.218% N/A 6/6/19 N 5,720,450.11 5,695,214.22 9/6/16 10087241 41 IN Las Vegas NV 23,569.84 9,226.74 5.200% N/A 6/6/24 N 5,263,736.68 5,254,509.94 9/6/16 10087242 42 OF Miami FL 23,405.12 5,752.67 5.200% N/A 6/6/24 N 5,226,949.72 5,221,197.05 9/6/16 10087243 43 RT Mobile AL 22,019.41 7,061.43 5.200% N/A 6/6/24 N 4,917,485.33 4,910,423.90 9/6/16 10087244 44 MF Callaway FL 15,217.36 4,108.54 4.820% N/A 6/6/24 N 3,666,343.80 3,662,235.26 9/6/16 10087245 45 MF Houston TX 15,993.96 3,823.71 5.100% N/A 6/5/24 N 3,641,887.84 3,638,064.13 9/5/16 10086061 46 MF Seattle WA 13,620.85 3,713.06 4.810% N/A 5/6/24 N 3,288,515.67 3,284,802.61 9/6/16 10087246 47 RT Madison OH 13,247.14 3,619.56 5.119% N/A 6/6/24 N 3,005,524.93 3,001,905.37 9/6/16 10087247 48 RT Logan OH 12,772.01 3,516.48 5.100% N/A 6/5/24 N 2,908,238.27 2,904,721.79 9/5/16 1 10087248 49 MF Cleveland TN 9,769.12 3,011.56 4.680% N/A 5/6/24 N 2,424,098.28 2,421,086.72 9/6/16 Totals 4,025,071.35 786,123.00 981,429,803.66 980,643,680.66 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family OF - Office 1 - Modification 6 - DPO 10 - Deed in Lieu Of 1 - Maturity Date Extension 6 - Capitalization of Interest RT - Retail MU - Mixed Use 2 - Foreclosure 7 - REO Foreclosure 2 - Amortization Change 7 - Capitalization of Taxes HC - Health Care LO - Lodging 3 - Bankruptcy 8 - Resolved 11 - Full Payoff 3 - Principal Write-Off 8 - Other IN - Industrial SS - Self Storage 4 - Extension 9 - Pending Return 12 - Reps and Warranties 4 - Blank 9 - Combination WH - Warehouse OT - Other 5 - Note Sale to Master Servicer 13 - Other or TBD 5 - Temporary Rate Reduction MH - Mobile Home Park IW - Industrial/warehouse Copyright 2016, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 10087203 1 Retail Bronx NY 135,000,000.00 30,565,052.00 15,727,139.00 1/1/16 6/30/16 10087204 2 Mixed Use West Hollywood CA 95,000,000.00 14,073,526.04 9,899,275.08 1/1/16 6/30/16 10087205 3 Mixed Use Philadelphia PA 65,178,353.96 5,822,620.11 0.00 10087206 4 Office Southfield MI 62,000,000.00 15,970,221.39 0.00 10087207 5 Multi-Family Houston TX 46,673,480.17 4,133,551.82 4,163,842.73 4/1/15 3/31/16 10087208 6 Lodging Orange Beach AL 34,903,490.61 4,571,234.21 4,757,478.38 7/1/15 6/30/16 10087209 7 Multi-Family Various Various 35,853,388.81 3,613,271.57 1,790,312.38 1/1/16 6/30/16 10087210 8 Office Edison NJ 35,000,000.00 5,515,212.98 0.00 10087211 9 Multi-Family Various Various 29,478,249.39 2,736,277.20 0.00 10087212 10 Industrial Austin TX 28,274,394.76 2,923,985.47 2,869,849.99 7/1/15 6/30/16 10087213 11 Lodging Modesto CA 25,928,359.77 4,058,135.73 2,227,906.08 1/1/16 6/30/16 10087214 12 Retail Deerfield IL 22,220,251.47 2,119,391.52 674,796.80 1/1/16 3/31/16 10086659 13 Industrial Newport News VA 20,320,510.94 1,815,633.38 842,069.75 1/1/16 6/30/16 10087215 14 Mixed Use Hyattsville MD 20,650,000.00 3,198,817.76 757,503.37 1/1/16 3/31/16 10087216 15 Office Englewood CO 20,350,000.00 2,217,760.98 0.00 10087217 16 Mobile Home Park Greenacres FL 19,600,000.00 1,451,087.04 0.00 10087218 17 Multi-Family Akron OH 19,392,046.05 816,797.79 689,622.16 1/1/16 6/30/16 10087219 18 Multi-Family Dallas TX 19,130,000.00 1,643,944.29 0.00 10086148 19 Industrial Pico Rivera CA 16,039,168.49 1,589,387.93 798,456.10 1/1/16 6/30/16 10087220 20 Health Care Brookings OR 15,620,654.67 2,071,723.22 1,653,750.97 7/1/15 6/30/16 10087221 21 Various Honolulu HI 14,145,713.87 2,630,125.79 1,368,916.51 1/1/16 6/30/16 10087222 22 Retail Garden Grove CA 14,969,132.48 1,307,523.00 553,835.51 1/1/16 6/30/16 10087223 23 Lodging Various PA 12,519,154.05 (49,925.99) (878,141.67) 7/1/15 6/30/16 10087224 24 Mobile Home Park Carlisle PA 11,808,431.36 1,099,468.39 573,162.11 1/1/16 6/30/16 10087225 25 Mobile Home Park Citrus Heights CA 11,582,409.25 1,004,796.87 292,110.41 1/1/16 3/31/16 10087226 26 Mobile Home Park Las Vegas NV 10,173,425.63 1,251,997.25 308,844.06 1/1/16 3/31/16 10087227 27 Lodging Knoxville TN 8,860,744.55 1,156,184.00 1,168,347.00 7/1/15 6/30/16 10087228 28 Lodging Pell City AL 8,652,357.56 1,285,117.44 1,251,334.36 7/1/15 6/30/16 10087229 29 Multi-Family Los Angeles CA 8,200,000.00 774,240.01 418,958.41 1/1/16 6/30/16 10087230 30 Retail Hermitage TN 7,919,533.60 651,266.08 657,769.72 7/1/15 6/30/16 10087231 31 Retail Staten Island NY 7,910,693.43 677,229.17 407,634.98 1/1/16 6/30/16 10087232 32 Lodging Butler PA 7,639,135.89 739,266.09 701,648.68 7/1/15 6/30/16 10087233 33 Retail Costa Mesa CA 7,700,000.00 393,342.74 428,304.61 7/1/15 6/30/16 10087234 34 Lodging North Syracuse NY 7,337,440.95 742,494.74 647,966.01 7/1/15 6/30/16 Copyright 2016, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 10087235 35 Retail Hinesville GA 7,248,871.59 822,690.60 437,490.12 1/1/16 6/30/16 10087236 36 Multi-Family Various Various 7,151,257.48 644,812.26 354,075.18 1/1/16 6/30/16 10087237 37 Retail Johnson City NY 6,972,589.07 677,197.00 372,789.20 1/1/16 6/30/16 10087238 38 Retail Columbia SC 6,735,661.09 664,688.23 343,886.33 1/1/16 6/30/16 10087239 39 Retail Dallas TX 6,510,618.73 640,452.88 294,673.56 1/1/16 6/30/16 10087240 40 Industrial Waynesboro GA 5,695,214.22 1,067,878.66 542,032.95 1/1/16 6/30/16 10087241 41 Industrial Las Vegas NV 5,254,509.94 488,019.12 253,307.18 1/1/16 6/30/16 10087242 42 Office Miami FL 5,221,197.05 486,526.79 0.00 10087243 43 Retail Mobile AL 4,910,423.90 571,789.90 297,905.36 1/1/16 6/30/16 10087244 44 Multi-Family Callaway FL 3,662,235.26 556,146.41 635,152.52 7/1/15 6/30/16 10087245 45 Multi-Family Houston TX 3,638,064.13 684,526.00 331,608.92 1/1/16 6/30/16 10086061 46 Multi-Family Seattle WA 3,284,802.61 270,992.74 150,393.48 1/1/16 6/30/16 10087246 47 Retail Madison OH 3,001,905.37 322,048.26 140,801.89 1/1/16 6/30/16 10087247 48 Retail Logan OH 2,904,721.79 0.00 79,941.05 1/1/15 6/30/15 10087248 49 Multi-Family Cleveland TN 2,421,086.72 240,623.87 150,018.35 1/1/16 6/30/16 Total 980,643,680.66 Copyright 2016, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2016, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/16/16 0 0 0 0 0 0 0 0 4.762612% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737255% 8/17/16 0 0 0 0 0 0 0 0 4.762721% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737363% 7/15/16 0 0 0 0 0 0 0 0 4.762829% 85 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737471% 6/17/16 1 0 0 0 0 0 0 0 4.762940% 86 $2,915,636.41 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737581% 5/17/16 0 0 0 0 0 0 0 0 4.763026% 87 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737667% 4/15/16 0 0 0 0 0 0 0 0 4.763165% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737805% 3/17/16 0 0 0 0 0 0 0 0 4.763292% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737930% 2/18/16 0 0 0 0 0 0 0 0 4.763441% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.738077% 1/15/16 0 0 0 0 0 0 0 0 4.763566% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.738201% 12/17/15 0 0 0 0 0 0 0 0 4.763691% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.738324% 11/18/15 0 0 0 0 0 0 0 0 4.763826% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.738458% 10/19/15 0 0 0 0 0 0 0 0 4.763945% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.738576% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2016, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10087206 4 0 8/6/16 249,603.74 249,603.74 B 62,000,000.00 0.00 10087211 9 0 8/6/16 159,836.44 159,836.44 B 29,516,080.94 63,194.49 10087223 23 0 8/6/16 88,370.78 88,370.78 B 12,553,489.13 0.00 Totals 3 497,810.96 497,810.96 104,069,570.07 63,194.49 Totals By Delinquency Code: Total for Status Code B (3 loans) 497,810.96 497,810.96 104,069,570.07 63,194.49 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Assumed Scheduled Payment 1 - Modification 6 - DPO 10 - Deed In Lieu Of But Still in Grace Period 1 - One Month Delinquent (Performing Matured Balloon) 2 - Foreclosure 7 - REO Foreclosure Or Not Yet Due 2 - Two Months Delinquent 5 - Non Performing Matured Balloon 3 - Bankruptcy 8 - Resolved 11 - Full Payoff B - Late Payment But Less 3 - Three or More Months Delinquent 4 - Extension 9 - Pending Return 12 - Reps and Warranties Than 1 Month Delinquent 5 - Note Sale to Master Servicer 13 - Other or TBD ** Outstanding P & I Advances include the current period advance. Copyright 2016, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term 10087247 48 1/7/16 1 2,904,721.79 RT OH 5.100% 2,902,344.72 46,621.05 6/30/15 0.48 7/5/14 6/5/24 332 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 6 - DPO 10 - Deed in Lieu Of MF - Multi-Family OF - Office 2 - Foreclosure 7 - REO Foreclosure RT - Retail MU - Mixed Use 3 - Bankruptcy 8 - Resolved 11 - Full Payoff HC - Health Care LO - Lodging 4 - Extension 9 - Pending Return 12 - Reps and Warranties IN - Industrial SS - Self Storage 5 - Note Sale to Master Servicer 13 - Other or TBD WH - Warehouse OT - Other MH - Mobile Home Park Copyright 2016, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comments from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date 10087247 48 1 4/4/14 4,400,000.00 " 9/12/2016 A PNL has been received and negotiations to cure the defaults, obtain a replacement guarantor, and modify the loan documents are being finalized. The asset is still performing at a DSCR(NCF) 1.21x and the Borrower continues to remain cu rrent on P&I payments. A settlement agreement to cure the defaults, obtain a replacement guarantor and modify the loan is currently being drafted. " (1) Resolution Strategy Code 1 - Modification 6 - DPO 10 - Deed in Lieu Of 2 - Foreclosure 7 - REO Foreclosure 3 - Bankruptcy 8 - Resolved 11 - Full Payoff 4 - Extension 9 - Pending Return 12 - Reps and Warranties 5 - Note Sale to Master Servicer 13 - Other or TBD Copyright 2016, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 497,810.96 497,810.96 63,194.49 233.09 Copyright 2016, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2016, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2016, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2016, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Advances Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess 9 30,500,000.00 29,478,249.39 0.00 0.00 0.00 0.00 0.00 0.00 233.09 0.00 48 3,000,000.00 2,904,721.79 646.30 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 33,500,000.00 32,382,971.18 646.30 0.00 0.00 0.00 0.00 0.00 233.09 0.00 Copyright 2016, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Document Balance at Scheduled Comments Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 879.39 Total Interest Shortfall Allocated to Trust 879.39 Copyright 2016, Wells Fargo Bank, N.A. Page 25 of 25
